Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the preliminary amendment filed on 7/1/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE’531 (EP0744531). 

DE’531 discloses a method or an internal combustion engine comprising: a cylinder crankcase; a cylinder head (figures 2,3); an overhead camshaft (5,6); at least two rocker arms (7,7) driven by the camshaft and to actuate the combustion valves, the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE’531 in view of Church (1,969,690).

DE’531 discloses the claimed invention as recited above except for specifying an oil supply borehole configured for conducting engine oil from the cylinder crankcase through the cylinder head to a valve cover frame. 

It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’531 by adopting the arrangement as taught by Church in order to take advantage of accessing the oil in the crankcase as is well known in the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE’531 in view of DE’942 (DE19845942).

DE’531 discloses the claimed invention as recited above except for specifying an oil supply borehole configured for conducting engine oil from the cylinder crankcase through the cylinder head to a valve cover frame. 
However, DE’942 teaches an oil supply borehole (27) configured for conducting engine oil from the cylinder crankcase through the cylinder head (29) to a valve cover frame (figure 3).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’531 by adopting the arrangement as taught by DE’942 for such is an equivalent alternative adaptation well known in the art.

Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over DE’531 in view of Fukuo et al. (4,858,574).

DE’531 discloses the claimed invention as recited above except for specifying an oil pressure-limiting oil pressure valve situated upstream from the oil supply borehole or at a transfer point of the cylinder head to the valve cover frame or an oil pressure-limiting oil leakage is situated at a transfer point of the cylinder head to the valve cover frame.
Fukuo teaches the integration of a relief valve or leakage in the lubrication oil gallery (figure 2) that stabilizes the operation (column 1, lines 35 to 50).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’531 by adopting the arrangement as taught by Fukuo in order to stabilize the operation as taught by Fukuo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746